

PATENT, TRADEMARK
AND COPYRIGHT SECURITY AGREEMENT


THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (this “Agreement”) is
entered into as of this 23rd day of January, 2008, by and between QUANTRX
BIOMEDICAL CORPORATION, a Nevada corporation (the “Pledgor”), with its principal
address at 100 S. Main Street, Suite 300, Doylestown, PA 18901, and Platinum
Long Term Growth VII, LLC (the “Lender”).


WHEREAS, the Pledgor and the Lender are parties to a certain Letter Loan
Agreement, dated as of January 23, 2008 (the “Purchase Agreement”), that
provides for, among other things: (i) the Pledgor to issue to the Lender the
Note identified in the Purchase Agreement (together with the Other Notes and the
PIK Notes (each as defined in the Note) the “Notes”); and (ii) the grant by the
Pledgor to the Lender of a security interest in certain of the Pledgor’s assets.


WHEREAS, to induce the Lender to purchase the Notes pursuant to the Purchase
Agreement, the Pledgor has agreed to pledge as collateral security for the
Pledgor’s obligations under the Notes, the assets described herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Pledgor and the Lender agree as follows:


1. Security Interest in Patents, Trademarks and Copyrights. To secure the
complete and timely satisfaction of all of Pledgor’s payment obligations now or
hereafter existing under the Notes (the “Obligations”), the Pledgor hereby
grants and conveys to the Lender a security interest (having priority over all
other security interests except as set forth herein) with power of sale, to the
extent permitted by law, in all of its now owned or existing, and hereafter
acquired or arising:



 
(a)
patents, patent applications, including, without limitation, any invention and
improvement to a patent or patent application, including without limitation
those patents and patent applications listed on Schedule A (being sometimes
referred to individually and/or collectively, the “Patents”);




 
(b)
trademarks, registered trademarks and trademark applications, trade names, trade
styles, service marks, registered service marks and service mark applications
including, without limitation, the registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule B and (i) all renewals thereof, (ii) all accounts receivable, income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith and damages and payments for past, present
or future infringements and dilutions thereof, and (iii) the right to sue for
past, present and future infringements and dilutions thereof, and (iv) all of
the Pledgor’s rights corresponding thereto throughout the world (all of the
foregoing registered trademarks, trademark applications, trade names, trade
styles, registered service marks and service mark applications, together with
the items described in clauses (i)-(iv) in this Section 1(b), being sometimes
hereinafter individually and/or collectively referred to as the “Trademarks”);


 
 
1

--------------------------------------------------------------------------------

 
 

 
(c)
the goodwill of Pledgor’s business connected with and symbolized by the
Trademarks; and




 
(d)
copyrights, and copyright applications, including without limitation, those
copyrights listed in Schedule C (being sometimes referred to individually and/or
collectively as the “Copyrights”);



together with all additions, accessions, accessories, amendments, attachments,
modifications, substitutions, and replacements, proceeds and products of the
foregoing (collectively, the “Collateral”).


In addition, notwithstanding anything to the contrary contained herein, the
Lender shall not take any action with respect to the Collateral pursuant to an
exercise of its rights as a secured party hereunder unless the Lender shall have
given the Pledgor at least 120 days prior written notice of such action which
notice shall not be given prior to the occurrence of the occurrence of an Event
of Default; provided, that, no such prior written notice shall be required in
connection with any action taken by the Lender reasonably necessary to perfect
the security interest granted hereby and protect its rights in and to the
Collateral.
 
2. Recording of Patents and Trademarks. Pledgor represents and warrants that (1)
the patents and patent applications listed in Schedule A, and (2) the trademark
and trademark applications described in Schedule B, have each been duly recorded
in the U.S. Patent and Trademark Office (the “PTO”); and that no other patents,
patent applications, trademarks, or trademark applications have been filed or
recorded with the PTO in which the Pledgor has an interest.


3. Recording of Copyrights. Pledgor represents and warrants that the copyright
and copyright applications described in Schedule C have been duly recorded in
the U.S. Copyright Office, and that no other copyright, and copyright
applications have been recorded in the U.S. Copyright Office, in which the
Pledgor has an interest.


4. Restrictions on Future Agreements. Pledgor will not, without the Lender’s
prior written consent, after the date hereof, enter into any agreement that is
inconsistent with this Agreement, and Pledgor further agrees that it will not
take any action, and will use reasonable efforts not to knowingly permit any
action to be taken by others subject to its control, or knowingly fail to take
any action, which would affect the validity or enforcement of the rights
transferred to the Lender, under this Agreement or the rights associated with
those Patents, Trademarks and/or Copyrights which are in Pledgor’s reasonable
business judgment, necessary or desirable in the operation of Pledgor’s
business. Notwithstanding anything to the contrary set forth herein, it is
understood and agreed that the Pledgor shall be permitted to license the
Collateral to the extent the same is permitted pursuant to the terms of the
Notes.
 
 
2

--------------------------------------------------------------------------------

 
 
5. New Patents, Trademarks and Copyrights. Pledgor represents and warrants that
the Patents, Trademarks, and Copyrights listed on Schedules A, B, and C, include
all of the patents, patent applications, trademark registrations, trademark
applications, service marks registrations, service mark applications, registered
copyrights and copyright applications, now owned or held by Pledgor. If, prior
to the termination of this Agreement, Pledgor shall (i) create or obtain rights
to any new patents, trademarks, trademark registrations, trademark applications,
trade names, trade styles, service marks, service marks registrations, or
service mark applications, or (ii) become entitled to the benefit of any patent,
trademark, trademark registration, trademark application, trade name, trade
style, service mark, service mark registration, service mark application, the
provisions of Section 1 above shall automatically apply thereto and Pledgor
shall give the Lender prompt written notice thereof. Pledgor hereby authorizes
the Lender to modify this Agreement by (a) amending Schedules A, B, and/or C, as
the case may be, to include any future patents, trademark registrations,
trademark applications, service mark registrations, service mark applications,
registered copyrights and copyright applications that are Patents, Trademarks or
Copyrights under Section 1 above, or under this Section 5 (whether or not any
such notice from Pledgor has been sent or received), and (b) filing, in addition
to and not in substitution for this Agreement, a supplement or addendum to this
Agreement containing on Schedule B therein, as the case may be, such registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications that are Trademarks under Section 1 above or this
Section 5 and to take any action the Lender otherwise deems appropriate to
perfect or maintain the rights and interest of the Lender, under this Agreement
with respect to such Patents, Trademarks and Copyrights.


6. Nature and Continuation of Security Interest; Notice to Third Parties. This
Agreement has the effect of giving third parties notice of the Lender’s Security
Interest in Pledgor’s Patents, Trademarks and Copyrights. This Agreement is made
for collateral security purposes only. This Agreement shall create a continuing
security interest in the Patents, Trademarks and Copyrights and shall remain in
full force and effect until the Obligations of the Pledgor to the Lender have
been paid in full.


7. Right to Inspect; Assignments and Security Interests. The Lender shall have
the right, at any reasonable time upon prior written request and from time to
time, to inspect Pledgor’s premises and to examine Pledgor’s books, records and
operations relating to the Patents and the Trademarks, including, without
limitation, Pledgor’s quality control processes; provided, that in conducting
such inspections and examinations, the Lender shall use reasonable efforts not
to disturb unnecessarily the conduct of Plegor’s ordinary business operations.
From and after the occurrence of an event of default under the Notes (an “Event
of Default”), Pledgor agrees that the Lender, or a conservator appointed by the
Lender, shall have the right to take any action to renew or to apply for
registration of any Trademarks as the Lender or said conservator, on its sole
judgment, may deem necessary or desirable in connection with the enforcement of
the Lender’s rights hereunder. Other than a license of Collateral permitted
under Section 4, Pledgor agrees not to sell or assign its respective interests
in the Patents, Trademarks and/or Copyrights without the prior written consent
of the Lender.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Duties of Pledgor. Pledgor shall have the duty to (i) prosecute diligently
any patent application, or trademark application or service mark application
that is part of the Trademarks pending as of the date hereof or thereafter until
the termination of this Agreement, and (ii) preserve and maintain all of
Pledgor’s rights in the patents, patent applications, trademark applications,
service mark applications and trademark and service mark registrations that are
part of the Patents and Trademarks. Any expenses incurred in connection with the
foregoing shall be borne by Pledgor. Pledgor shall not, without thirty (30) days
prior written notice to the Lender, abandon any trademark or service mark that
is the subject of a registered trademark, service mark or application therefor
and which, is or shall be necessary or economically desirable in the operation
of the Pledgor’s business. The Lender shall not have any duty with respect to
the Patents, Trademarks and/or Copyrights. Without limiting the generality of
the foregoing, the Lender shall not be under any obligation to take any steps
necessary to preserve rights in the Patents, Trademarks and/or Copyrights
against any other parties, but may do so at its option during the continuance of
an Event of Default, and all expenses incurred in connection therewith shall be
for the sole account of Pledgor and added to the Obligations and liabilities
secured hereby and by the Security Agreement.


9. Lender’s Right to Sue. Upon (but not until) the occurrence and during the
continuance of any Event of Default, the Lender shall have the right, for the
benefit of the Lender, to exercise all rights and remedies available at law or
in equity. From and after the occurrence and during the continuance of an Event
of Default, the Lender shall have the right, but shall not be obligated, to
bring suit or take any other action to enforce the Patents, Trademarks and
Copyrights and, if the Lender shall commence any such suit or take any such
action, Pledgor shall, at the request of the Lender, do any and all reasonable
lawful acts and execute any and all proper documents reasonably required by the
Lender in aid of such enforcement. Pledgor shall, upon demand, promptly
reimburse and indemnify the Lender for all reasonable out-of-pocket costs and
expenses incurred by the Lender in the exercise of its rights under this Section
9 (including, without limitation, all attorneys’ fees). If, for any reason
whatsoever, the Lender is not reimbursed with respect to the costs and expenses
referred to in the preceding sentence, such costs and expenses shall be added to
the Obligations secured hereby and by the Security Agreement.


10.  Waivers. The Pledgor waives to the extent permitted by applicable law
presentment, demand, notice, protest, notice of acceptance of this Agreement,
notice of any loans made, credit or other extensions granted, collateral
received or delivered or any other action taken in reliance hereon and all other
demands and notices of any description, except for such demands and notices as
are expressly required to be provided to the Pledgor under this Agreement or any
other document evidencing the Obligations or the liabilities under the Notes.
With respect to both the Obligations and any Collateral, the Pledgor assents to
any extension or postponement of the time of payment or any other forgiveness or
indulgence, to any substitution, exchange or release of Collateral, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payment thereon and the settlement, compromise or
adjustment of any thereof, all in such manner and at such time or times as the
Lender may deem advisable. The Lender may exercise its rights with respect to
the Collateral without resorting, or regard, to other collateral or sources of
reimbursement for Obligations. The Lender shall not be deemed to have waived any
of its rights with respect to the Obligations or the Collateral unless such
waiver is in writing and signed by the Lender. No delay or omission on the part
of the Lender in exercising any right shall operate as a waiver of such right or
any other right. A waiver on any one occasion shall not bar or waive the
exercise of any right on any future occasion. All rights and remedies of the
Lender in the Obligations or the Collateral, whether evidenced hereby or by any
other instrument or papers, are cumulative and not exclusive of any remedies
provided by law or any other agreement, and may be exercised separately or
concurrently.
 
 
4

--------------------------------------------------------------------------------

 
 
11.  Successors and Assigns.  This Agreement shall be binding upon the Pledgor,
its respective successors and permitted assigns, and shall inure to the benefit
of and be enforceable by the Lender and its successors and assigns. Without
limiting the generality of the foregoing sentence, the Lender may assign or
otherwise transfer any agreement or any note held by it evidencing, securing or
otherwise executed in connection with the Obligations, or sell participations in
any interest therein, to any other person or entity.


12.  General; Term.  


(a)  This Agreement may not be amended or modified except by a writing signed by
the Pledgor and the Lender, nor may the Pledgor assign any of its rights
hereunder. This Agreement and the terms, covenants and conditions hereof shall
be construed in accordance with, and governed by, the laws of the State of New
York (without giving effect to any conflicts of law provisions contained
therein). In the event that any Collateral stands in the name of the Pledgor and
another or others jointly, as between the Lender and the Pledgor, the Lender may
deal with the same for all purposes as if it belonged to or stood in the name of
the Pledgor alone.


(b)  This Agreement and the security interests granted herein shall
automatically, without further action of the parties hereto, terminate on the
earlier to occur of (i) February 14, 2008 (unless (A) an Event of Default (as
defined in the Notes) shall have occurred under the Notes and be continuing or
(B) the Lender shall have fully funded the Platinum Follow-On Investment (as
defined in the Purchase Agreement)) and (ii) the date on which all payments
under the Notes have been indefeasibly paid or satisfied in full (including as a
result of the conversion in full of the Notes). Upon such termination, the
Lender shall promptly take any action reasonably requested by the Pledgor to
cause the release of the security interests created hereunder.


(c) This Agreement shall be subject to Section 5(b) of the Letter Loan
Agreement, dated as of January 23, 2008, between the Pledgor and the Lender (the
“Purchase Agreement”). If Other Notes are issued to persons other than the
Lender, the pledged Collateral identified herein shall be held for the ratable
benefit of the Secured Party and such other persons as set forth in the Purchase
Agreement. 
 
 
5

--------------------------------------------------------------------------------

 
 
13.  Waiver of Jury Trial; Venue. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  The
Pledgor agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement, the other
Transaction Documents (as defined in the Purchase Agreement) and the Notes
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) may be brought
in the Courts of New York County, New York or of the United States of America
for the Southern District of New York and hereby expressly submits to the
personal jurisdiction and venue of such courts for the purposes thereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum. Each of the Pledgor and the Lender hereby irrevocably
consents to the service of process of any of the aforementioned courts in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, at the address in effect for notices to it
under the Purchase Agreement, such service to become effective 10 days after
such mailing. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law. Each of the Pledgor and the Lender
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to this Agreement shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party. The Pledgor and the Lender
hereby waive all rights to trial by jury.




[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

      PLEDGOR:        
In the Presence of:
   
QUANTRX BIOMEDICAL CORPORATION
                    By:

--------------------------------------------------------------------------------

Witness    

--------------------------------------------------------------------------------

Name:
Title:
                     
LENDER:
        In the Presence of:     PLATINUM LONG TERM GROWTH VII LLC              
      By:

--------------------------------------------------------------------------------

Witness    

--------------------------------------------------------------------------------

Name:
Title:



 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE A
Patents and Patent Applications


 
8

--------------------------------------------------------------------------------

 

SCHEDULE B
Trademarks and Trademark Applications


 
9

--------------------------------------------------------------------------------

 

SCHEDULE C
Copyrights and Copyright Applications
 
None
 
 
10

--------------------------------------------------------------------------------

 
 